DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-8 are objected to because of the following informalities: line 16 of the claim contains the term, “periodrequired.” The Examiner.  Appropriate correction is required. For examination purposes, Examiner interprets the term as, “period required.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent US 10,742,953 B2
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent US 10,742,953 B2 in view of HDMI Licensing LLC (High-Definition Multimedia Interface Specification Version 1.3a, 10 November 2006) (hereinafter HDMI Licensing)

Instant – 17/143,433
US 10,742,953 B2
1. A source device for transferring three-dimensional image data to a three-dimensional display device, comprising:
1. A source device for transferring three-dimensional image data to a three-dimensional display device, comprising:
an input circuit that receives the three-dimensional image data;
an input circuit that receives the three-dimensional image data;
a processor circuit that:




wherein the sequence of frames comprises units, each unit corresponding to a number of frames arranged according to a multiplexing scheme for composing video information that forms each three-dimensional image that is to be displayed on the display device;
wherein the three-dimensional video transfer format comprises a video data period during which pixels of video data are transmitted, a data island period during which auxiliary data is transmitted and a control period required between any two consecutive non-control periods, during which no data is transmitted;
wherein the three-dimensional video transfer format comprises a video data period during which pixels of video data are transmitted and a data island period during which auxiliary data is transmitted;
wherein the auxiliary data includes three-dimensional transfer information 


an output circuit that provides the three-dimensional display signal for use by the three-dimensional display device.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differ from claim 1 of the patent in that the instant application discloses the limitations of a control period required between any two consecutive non-control periods, during which no data is transmitted. However, these limitations are known in the art as evidenced by HDMI in sections 5.1.2 through 5.2.1.2 and figure 5-2, describing of the Control period is used when no video, audio, or auxiliary data needs to be transmitted and that the Control Period is required between any two periods that are not Control Periods. It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify US 10,742,953 B2 to add the teachings of HDMI Licensing as above, to utilize HDMI to transmit high-quality 

Regarding claims (2-8), US 10,742,953 B2 and HDMI disclose the source device of claim 1, and are analyzed as previously discussed with respect to the claim. Furthermore, claims (2-8) correspond to claims (2-8), respectively, of Patent US 10,742,953 B2, and although the claims are not identical, the claim would have been obvious for the same reasons of obviousness as set forth in the rejection outlined above with respect to HDMI.

Regarding claims (9-16), display device claims (9-16) respectively correspond to the display device claims (9 & 14-20) found in patent US 10,742,953 B2 and recite similar claim limitations recited in source device claims 1-8 above in the instant application. Similar to source device claims 1-8 above, although the claims are not identical, they are not patentably distinct from each other because claim 9 of the instant application differs from claim 9 of the patent in that the instant application discloses the limitations of a control period required between any two consecutive non-control periods, during which no data is transmitted. However, these limitations are known in the art as evidenced by HDMI in sections 5.1.2 through 5.2.1.2 and figure 5-2, describing of the Control period is used when no video, audio, or auxiliary data needs to be transmitted and that the Control Period is required between any two periods that are not Control Periods. It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify US 10,742,953 B2 to add the teachings of HDMI 

Regarding claims (17-20), method claims (17-20) respectively correspond to the method claims (10-13) found in patent US 10,742,953 B2 and recite similar claim limitations recited in source device claims 1-8 above in the instant application. Similar to source device claims 1-8 above, although the claims are not identical, they are not patentably distinct from each other because claim 17 of the instant application differs from claim 10 of the patent in that the instant application discloses the limitations of a control period required between any two consecutive non-control periods, during which no data is transmitted. However, these limitations are known in the art as evidenced by HDMI in sections 5.1.2 through 5.2.1.2 and figure 5-2, describing of the Control period is used when no video, audio, or auxiliary data needs to be transmitted and that the Control Period is required between any two periods that are not Control Periods. It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify US 10,742,953 B2 to add the teachings of HDMI Licensing as above, to utilize HDMI to transmit high-quality digital television audiovisual signals from audiovisual sources to video displays as HDMI Licensing discusses in Paragraph [1.1]. 


Patent US 10,924,722 B2
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent US 10,924,722 B2 in view of HDMI Licensing LLC (High-Definition Multimedia Interface Specification Version 1.3a, 10 November 2006) (hereinafter HDMI Licensing).

Instant – 17/143,433
US 10,924,722 B2
1. A source device for transferring three-dimensional image data to a three-dimensional display device, comprising:
1. A source device for transferring three-dimensional image data to a three-dimensional display device, comprising:
an input circuit that receives the three-dimensional image data;
an input circuit that receives the three-dimensional image data;
a processor circuit that:
generates a three-dimensional display signal that comprises a sequence of frames corresponding to the three-dimensional image data in a three-dimensional video transfer format;
a processor circuit that:
generates a three-dimensional display signal that comprises a sequence of frames corresponding to the three-dimensional image data in a three-dimensional video transfer format;
wherein the sequence of frames comprises units, each unit corresponding to a number of frames arranged according to a multiplexing scheme for composing video information that forms each three-dimensional image that is to be displayed on the display device;
wherein the sequence of frames comprises units, each unit corresponding to a number of frames arranged according to a multiplexing scheme for composing video information that forms each three-dimensional image that is to be displayed on the three-dimensional display device;
and a control period required between any two consecutive non-control periods, during which no data is transmitted;
wherein the three-dimensional video transfer format comprises a video data period during which pixels of video data are transmitted and a data island period during which auxiliary data is transmitted;
wherein the auxiliary data includes three-dimensional transfer information comprising at least information about the multiplexing scheme, including the number of frames in a next unit in the sequence of frames, thereby enabling the display device to determine the number of frames in the next unit and correspondingly form a next three-dimensional image for display on a three-dimensional display; and
wherein the auxiliary data includes three-dimensional transfer information comprising at least information about the multiplexing scheme, including the number of frames in a next unit in the sequence of frames, thereby enabling the three-dimensional display device to determine the number of frames in the next unit and correspondingly form a next three-dimensional image for display on a three-dimensional display; and
an output circuit that provides the three-dimensional display signal for use by the three-dimensional display device.
an output circuit that provides the three-dimensional display signal for use by the three-dimensional display device.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differ from claim 1 of the patent in that the instant application discloses the limitations of a control period required between any two consecutive non-control periods, during which no data is transmitted. However, these limitations are known in the art as evidenced by HDMI in sections 5.1.2 through 5.2.1.2 and figure 5-2, describing of the Control period is used when no video, audio, or auxiliary data needs to be transmitted and that the Control Period is required between any two periods that are not Control Periods. It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify US 10,924,722 B2 to add the teachings of HDMI Licensing as above, to utilize HDMI to transmit high-quality digital television audiovisual signals from audiovisual sources to video displays as HDMI Licensing discusses in Paragraph [1.1]. 

Regarding claims (2-8), US 10,924,722 B2 and HDMI disclose the source device of claim 1, and are analyzed as previously discussed with respect to the claim. Furthermore, claims (2-8) correspond to claims (2-8), respectively, of Patent US 10,924,722 B2, and although the claims are not identical, the claim would have been obvious for the same reasons of obviousness as set forth in the rejection outlined above with respect to HDMI.

Regarding claims (9-16), display device claims (9-16) respectively correspond to the display device claims (9-16) found in patent US 10,924,722 B2 and recite similar a control period required between any two consecutive non-control periods, during which no data is transmitted. However, these limitations are known in the art as evidenced by HDMI in sections 5.1.2 through 5.2.1.2 and figure 5-2, describing of the Control period is used when no video, audio, or auxiliary data needs to be transmitted and that the Control Period is required between any two periods that are not Control Periods. It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify US 10,924,722 B2 to add the teachings of HDMI Licensing as above, to utilize HDMI to transmit high-quality digital television audiovisual signals from audiovisual sources to video displays as HDMI Licensing discusses in Paragraph [1.1]. 

Regarding claims (17-20), method claims (17-20) respectively correspond to the method claims (17-20) found in patent US 10,924,722 B2 and recite similar claim limitations recited in source device claims 1-8 above in the instant application. Similar to source device claims 1-8 above, although the claims are not identical, they are not patentably distinct from each other because claim 17 of the instant application differs from claim 17 of the patent in that the instant application discloses the limitations of a control period required between any two consecutive non-control periods, during which no data is transmitted. However, these limitations are known in the art as evidenced by HDMI in sections 5.1.2 through 5.2.1.2 and figure 5-2, describing of the Control period is 

This is a nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art was found for the claims as follows: 
Suzuki et al. (US 2007/0296859 A1) (hereinafter Suzuki)
HDMI Licensing LLC (High-Definition Multimedia Interface Specification Version 1.3a, 10 November 2006) (hereinafter HDMI Licensing)
Yu et al. (US 2007/0008575 A1) (hereinafter Yu)

Regarding claim 1, and similarly claim 17, Suzuki discloses a source device for transferring three-dimensional image data to a three-dimensional display device, comprising:
an input circuit that receives the three-dimensional image data; 
a processor circuit that:
generates a three-dimensional display signal that comprises a sequence of frames corresponding to the three-dimensional image data in a three-dimensional video transfer format;
wherein the sequence of frames comprises units that is to be displayed on the display device;
wherein the three-dimensional video transfer format comprises a video data period during which pixels of video data are transmitted and a data island period during which auxiliary data is transmitted; and
an output circuit that provides the three-dimensional display signal for use by the three-dimensional display device.
Then, HDMI Licensing teaches of a control period required between any two consecutive non-control periods, during which no data is transmitted.
Finally, Examiner asserts that Yu teaches a known technique applied to the source device of Suzuki wherein each unit corresponding to a number of frames arranged according to a multiplexing scheme for composing video information that forms each three-dimensional image that is to be displayed on the display device, and wherein the auxiliary data includes three-dimensional transfer information comprising at least information about the multiplexing scheme, including the number of frames in a next unit in the sequence of frames, thereby enabling the display device to determine the number of frames in the next unit and correspondingly form a next three-dimensional image for display on a three-dimensional display. 

Regarding claim 9, Suzuki discloses a display device for rendering three-dimensional images, comprising:
a three-dimensional display;
an input circuit that receives a three-dimensional display signal that comprises a sequence of frames corresponding to three-dimensional image data in a three-dimensional video transfer format;
wherein the sequence of frames comprises units that is to be displayed on the three-dimensional display;
wherein the three-dimensional video transfer format comprises a video data period during which pixels of video data are transmitted and a data island period during which auxiliary data is transmitted; and
a processor circuit that:
processes the number of frames in the next unit to create a next three-dimensional image; and
provides the next three-dimensional image to the three-dimensional display.
Then, HDMI Licensing teaches of a control period required between any two consecutive non-control periods, during which no data is transmitted.
Finally, the Examiner asserts that Yu teaches a known technique to the display device of Suzuki, wherein each unit corresponding to a number of frames arranged according to a multiplexing scheme for composing video information that forms each three-dimensional image that is to be displayed on the three-dimensional display;
wherein the auxiliary data includes three-dimensional transfer information comprising at least information about the multiplexing scheme, including the number of frames in a next unit in the sequence of frames; 
a processor circuit that:
processes the three-dimensional transfer information about the multiplexing scheme to determine the number of frames in the next unit in the sequence of frames; and
processes the number of frames in the next unit to create a next three-dimensional image based on the multiplexing scheme. 


However, according to the PTAB decision mailed 12/05/2019, the Panel does not agree with the Examiner that Yu meets the claim limitations of, “wherein the auxiliary data includes three-dimensional transfer information comprising at least information about the multiplexing scheme, including the number of frames in a next unit in the sequence of frames.” Accordingly, Examiner’s rejection was reversed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487